Citation Nr: 1510658	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-20 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder (previously characterized as status post minimal compression fracture T-11/T-12 (wedging) with chronic thoracic strain, kyphosis and scoliosis).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO denied reopening the Veteran's claim of service connection for a back disorder.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2012, and the Veteran filed a substantive appeal in August 2012.  

In January 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran's representative indicated that he would submit additional evidence with a waiver of initial consideration by the agency of original jurisdiction.  Although additional evidence was received without such waiver, a review of the evidence reveals that it was already of record prior to the issuance of the July 2012 SOC.  Thus, there is no prejudice for the Board to now consider such evidence.

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Bartnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page.

The appeal is now processed using the paperless, electronic Veterans Benefits Management System (VBMS).  In addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The Board's decision reopening the previously-denied claim for service connection is set forth below.  The claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.
 
2.  In a February 2009 rating decision, the RO denied service connection for a back disorder (previously characterized as status post minimal compression fracture T-11/T-12 (wedging) with chronic thoracic strain, kyphosis and scoliosis); although the Veteran initiated an appeal by filing a notice of disagreement (NOD) in March 2009, he did not file a substantive appeal within 60 days following the issuance of the October 2009 SOC, nor was new and material evidence received during the one-year period following initial notification of the denial, or subsequent additional service records received.
 
3.  Additional evidence associated with the claims file since the February 2009 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a back disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision in which the RO denied service connection for a (previously characterized as status post minimal compression fracture T-11/T-12 (wedging) with chronic thoracic strain, kyphosis and scoliosis), is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
	
2.  As pertinent evidence received since the RO's February 2009 rating action is new and material, the requirements for reopening the claim for service connection are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the request to reopen, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplish.

Under the legal authority in effect at the time of prior denials and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002 and 2014); 38 C.F.R. § 3.303 (2005-2014).    

As a general matter, direct service connection requires: (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board also notes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2014).

By way of background, in a rating decision dated in May 1990, the AOJ initially denied the Veteran's claim for service connection for a back disorder on the basis that the Veteran's back disorder pre-existed service and was not aggravated by his military service.

In June 1990 the Veteran filed his NOD and in September 1990, an SOC was issued and in December 1990 the Veteran filed his substantive appeal.  In an April 1992 decision, the Board denied the Veteran's claim for service connection for a back disorder on the basis the service medical records and the post service medical evidence did not show any increase in the severity of the underlying pathology of the Veteran's back disorder which pre-existed service.  

The Veteran filed a claim to reopen his service connection claim in November 1994.  In a February 1995 rating decision, the AOJ denied reopening the Veteran's claim on the basis that new and material evidence had not been received.  The Veteran did not initiate an appeal on this decision.

The Veteran filed an application to reopen his claim in September 2008 and submitted duplicate copies of his service treatment records and a November 2008 letter from Dr. Liscow.  In a February 2009 rating decision, the AOJ determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for a back disorder on the basis that the additional evidence presented did not demonstrate the Veteran's back condition, which preexisted service, was aggravated by military service.  In this regard, the evidence considered by the AOJ at the time of the February 2009 rating decision included the Veteran's service treatment records, the Veteran's and his representatives statements, a November 1994 letter from Dr. Vann, a November 2008 letter from Dr. Liscow relating the Veteran's back disorder to his military service, private treatment reports from South Haven Community Hospital, a December 1989 VA examination report, and the October 1989 pre-employment physical.

After being notified of the rating decision on February 12, 2009, the Veteran filed a timely notice of disagreement (NOD), which was received on March 4, 2009 and an SOC was issued in October 2009.  However, the Veteran did not file a timely substantive appeal.  In addition, although the Veteran submitted duplicate copies of his service treatment records and a DD Form 4, such records do not trigger application of 38 C.F.R. § 3.156(b) and (c) because they were either already of record or do not relate to the claimed in-service injury.  See 38 C.F.R. § 3.156(b) and (c).  Therefore, the February 2009 rating decision is final and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In July 2010, the Veteran submitted a claim indicating his desire to reopen his previously denied claim for service connection for a back disorder.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's February 2009 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Pertinent evidence added to the claims file since the February 2009 rating decision includes the January 2015 Board hearing transcript, statements from the Veteran and his representative, and a June 2011 statement from Dr. Liscow that related the Veteran's back disorder to "heavy lifting" required during military service and providing an opinion that it was unlikely that the Veteran had significant back disease prior to his enlistment. 

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Essentially, the aforementioned new evidence added to the record pertains to the material issue of whether the Veteran's back injury pre-existed service and whether his current back disorder is related to his service, as claimed.  Although the Board notes that the previously submitted November 2008 statement from Dr. Liscow related the Veteran's back disorder to service, the June 2011 statement is new and material because, not only does it relate his back condition to service but, unlike the November 2008 statement, it directly addresses the reason of the prior denial, namely that the Veteran's back disorder pre-existed his military service and was not aggravated therein.  As such, the additional evidence summarized above and received since the February 2009 rating decision, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the service connection claim for a back disorder (previously characterized as status post minimal compression fracture T-11/T-12 (wedging) with chronic thoracic strain, kyphosis and scoliosis).  See 38 U.S.C.A. § 5108.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a back disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim for service connection for residuals of a back disorder (previously characterized as status post minimal compression fracture T-11/T-12 (wedging) with chronic thoracic strain, kyphosis and scoliosis), to this limited extent, the appeal is granted.


REMAND

Initially, the Board notes that a remand of the matter of service connection for a back disorder is needed to give the AOJ an opportunity to adjudicate the reopened claim for service connection, in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  The Board also finds that further action to develop the reopened claim is warranted. 

The Veteran claims that he sustained an injury to his back prior to entering service when he fell off a ladder at age 14, but was found fit for duty during his military entrance examination, and subsequently reinjured his back when his training instructor flipped him out of bed during basic training and/or as a result of heavy lifting during service.  He further alleges that he has experienced back pain since service.  Therefore, the Veteran contends that service connection for a back disorder is warranted.

The Veteran's service treatment records show that a back disorder was not noted on the July 1963 entrance examination.  Two, three, and five weeks into the Veteran's basic training he was treated for back pain.  He reported falling off a ladder three years prior and pain was felt in the L1 area of the spine.  He reported treating the back pain with "pills and massage."  An August 6, 1963 radiographic report noted, "slight scoliosis.  swayback deformity with 25% anterior wedging of T-11 and 50% anterior wedging of T-12 which are probably related to old trauma."  During his fifth week of basic training, the Veteran reported that his back pain felt like it was getting worse and a back support was recommended.  In January 1964, the Veteran complained of back pain and a January 14, 1964 radiographic report noted, "There are compression fractures of T-11 and 12 without evidence of displacement.  These could be either old or new and either history or old films should be obtained."  A January 16, 1964 entry from the orthopedic clinic noted that, "the Veteran fell from a ladder about three years ago landing on his back with his knees in his chest.  He felt better after three days bed rest but one year later had back pain. . . . No x-rays were taken until back again bothered [the Veteran] in basic training."  The present episode of back pain was reportedly brought on when the Veteran was carrying an empty foot locker.  On physical examination it was determined that the pain was localized in the midline at the L4 level with tenderness not associated with muscle spasms.  Pain was noted to increase with flexion which was limited.  The impression given was low back strain and it was noted that the old compression fractures of T-11 and T-12 was not the cause of the present pain.  Additional entries documented periodic complaints and treatment for back pain during service; however, no spinal abnormality was documented in the report of the Veteran's August 1966 separation examination.

As previously discussed, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2014).

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In light of the fact that no specific back disorder was noted on the Veteran's July 1963 entrance examination, he is presumed sound upon his service entrance.  However, a remand is needed to obtain medical findings needed to clarify the nature and extent of all current back disability(ies), and to determine whether there exists a medical relationship between each any current disability and service, to include on the basis of in-service aggravation of a pre-existing disability-evidence that could rebut the presumption of soundness.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

In addition, a review of the record reveals that previously considered evidence that existed in the paper claims file may be missing from the electronic records.  Specifically, the February 2009 rating decision and the October 2009 SOC indicates consideration of "Treatment Reports, South Haven Community Hospital, dated November 21, 2007."  Also, an October 2008 and November 2008 statement from the Veteran's representative indicated that such evidence was submitted via "CD."  Therefore, on remand, the AOJ should undertake efforts to locate such evidence and associate it with the Veteran's electronic claims file.  If such evidence is no longer available, the Veteran should be notified of such and given an opportunity to submit any duplicate copies he may have in his possession. 

Further, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim  remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).


The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to locate and associate with the Veteran's electronic VBMS file evidence referenced in the February 2009 rating decision and October 2009 SOC identified as "Treatment Reports, South Haven Community Hospital, dated November 21, 2007."  If any such records cannot be located or are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Following the completion of the above development and the receipt of any additional records, the Veteran should be scheduled for an appropriate VA examination to obtain information as to the  nature and etiology of any current back disorder((s).  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

The examiner should clearly identify all back disorder(s) existing currently or that existed at any point pertinent to the current claim for service connection (even if currently resolved).  

Then, with respect to each such diagnosed disorder, the clinician should provide an opinion, based on sound medical principles, addressing the following:

(a) (1) Whether the disability clearly and unmistakably existed prior to the Veteran entry into active  service, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of the Veteran's military service.

In addressing the above, if the examiner determines that there was an increase in severity of a pre-existing disability during service, the examiner should also indicate whether such increase was clearly and unmistakably due to the natural progression of the disorder.

(b)  For each back disability determined not to have clearly and unmistakably existed prior to service,  the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service.

In providing the requested opinions, the examiner must consider and discuss  all medical and other objective evidence, as well as all lay assertions. The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

All examination/testing results (if any), along with complete, clearly-stated rationale each conclusion reached, must be provided.  In this regard, a discussion of the facts and medical principles involved in formulating each opinion would be considerable assistance to the Board.

5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

6.  After completing the requested actions, and any additional development and/or notification action deemed warranted, adjudicate the claim remaining on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim for service connection, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim for service connection, on the merits, in light of all evidence and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate period of time for response before the appeal is returned to the Board.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


